As filed with the Securities and Exchange Commission on February 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22790 DoubleLine Equity Funds (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell c/o DoubleLine Equity LP 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2015 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. DoubleLine Equities Growth Fund Schedule of Investments December 31, 2014 (Unaudited) Shares Security Description Value $ Common Stocks - 97.7% Aerospace & Defense - 4.8% HEICO Corporation Precision Castparts Corporation Automobiles - 2.5% Tesla Motors, Inc.* Biotechnology - 18.1% Achillion Pharmaceuticals, Inc.* Aquinox Pharmaceuticals, Inc.* Arrowhead Research Corporation* Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Calithera Biosciences, Inc.* Celgene Corporation* Foundation Medicine, Inc.* Gilead Sciences, Inc.* Incyte Corporation * Isis Pharmaceuticals, Inc.* Orexigen Therapeutics, Inc.* Seattle Genetics, Inc.* Versartis, Inc.* Capital Markets - 1.6% Moelis & Company Banks - 3.0% First Republic Bank Technology Hardware, Storage & Peripherals - 2.0% Stratasys Ltd.* Electrical Equipment - 3.5% AMETEK, Inc. Energy Equipment & Services - 4.9% Halliburton Company Oceaneering International, Inc. Weatherford International PLC (Ireland) * Food & Staples Retailing - 5.2% PriceSmart, Inc. Sprouts Farmers Market, Inc.* Food Products - 2.1% Hain Celestial Group, Inc.* Health Care Technology - 1.8% athenahealth, Inc.* Insurance - 2.6% ACE Ltd. (Switzerland) Internet & Catalog Retail - 3.2% Amazon.com, Inc.* Internet Software & Services - 12.6% CoStar Group, Inc.* Facebook, Inc.* LinkedIn Corporation* Pandora Media, Inc.* Twitter, Inc.* Yelp, Inc.* IT Services - 3.5% Alliance Data Systems Corporation* Life Sciences Tools & Services - 2.8% Illumina, Inc.* Oil, Gas & Consumable Fuels - 1.8% EP Energy Corporation* Road & Rail - 1.6% Kansas City Southern Software - 13.3% NetSuite, Inc.* Salesforce.com, Inc.* ServiceNow, Inc.* Tableau Software, Inc.* Workday, Inc.* Specialty Retail - 6.8% CarMax, Inc.* DSW, Inc. Tractor Supply Company Total Common Stocks (Cost $6,855,478) Short Term Investments - 3.2% BlackRock Institutional Liquidity Funds FedFund Portfolio % ♦ Fidelity Institutional Government Portfolio % ♦ Morgan Stanley Institutional Liquidity Fund Government Portfolio % ♦ Total Short Term Investments (Cost $235,725) Total Investments - 100.9% (Cost $7,091,203) Liabilities in Excess of Other Assets - (0.9)% ) NET ASSETS - 100.0% $ * Non-Income Producing ♦ Seven-day yield as of December 31, 2014 The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. INVESTMENT BREAKDOWN as a % of Net Assets: Biotechnology % Software % Internet Software & Services % Specialty Retail % Food & Staples Retailing % Energy Equipment & Services % Aerospace & Defense % IT Services % Electrical Equipment % Short Term Investments % Internet & Catalog Retail % Banks % Life Sciences Tools & Services % Insurance % Automobiles % Food Products % Technology Hardware, Storage & Peripherals % Oil, Gas & Consumable Fuels % Health Care Technology % Road & Rail % Capital Markets % Other Assets and Liabilities )% % Summary of Fair Value Disclosure December 31, 2014 (Unaudited) Security Valuation. The Fund has adopted accounting principles generally accepted in the United States of America ("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted market prices in active markets for identical securities Level 2—Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3—Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Fund uses end of period timing recognition to account for any transfers. Common stocks, exchange-traded funds and financial derivative instruments, such as futures contracts or options contracts, that are traded on a national securities or commodities exchange, are typically valued at the last reported sales price, in the case of common stocks and exchange-traded funds, or, in the case of futures contracts or options contracts, the settlement price determined by the relevant exchange. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy.As of December 31, 2014, the Fund did not hold any investments in private investment funds. Securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee and the Pricing Group are authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. The following is a summary of the fair valuations according to the inputs used to value the Fund's investments as of December 31, 20141: Category Investments in Securities Level 1 Common Stock $ Money Market Funds Total Level 1 Level 2 - Level 3 - Total $ See the Schedule of Investments for further disaggregation of investment categories. 1 There were no transfers into and out of Level 1, 2 or 3 during the period ended December 31, 2014. Item 2. Controls and Procedures. (a) The Registrant’s principal executive and principal financial officers have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of this Form N-Q based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DoubleLine Equity Funds By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President DateFebruary 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Ronald R. Redell Ronald R. Redell, President DateFebruary 26, 2015 By (Signature and Title)/s/ Susan Nichols Susan Nichols, Treasurer and Principal Financial and Accounting Officer DateFebruary26, 2015
